DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 13-30, in the reply filed on 16 March 2021 is acknowledged.
Claims 31 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 March 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 June 2019, 23 October 2019, 13 November 2019, 16 April 2020, 16 February 2021, and 28 April 2021 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 13, this claim sets forth “a metal coating containing metal element” in the third line of the claim. The specification sets forth that the phrase “metal element” includes carbon, which is not a metal element and is a nonmetallic element. (See ¶31 of Specification) It is unclear as to the metes and bounds of what applicant considers to be a “metal element” if carbon is included within this term. One of ordinary skill in the art would not have considered carbon to be a “metal element”. It is unclear if any other nonmetallic elements are considered to be metallic elements within the instant application. 
Additionally, the claim sets forth that the metal element is part of “a metal coating” disposed on the steel sheet. However, if the only “metal element” as set forth by Applicant that is present in the layer is carbon the “metal element” would not result in a “metal coating”. The specification sets forth that it is preferred that the metal element is not less than 95 mass % of the metal coating. (¶32 of Specification) A carbon layer or predominantly carbon layer would not be considered to be a metal coating. It is unclear if Applicant would mean that any carbon containing layer would also be considered to be a “metal coating” as set forth within the claim. For example, a polymeric coating would contain carbon. If the carbon is considered a metal element, it is unclear if a polymeric coating would be considered to be a metal coating. A 
Therefore, it is unclear if the term “metal coating” is like “metal element” and includes layers that would not normally be considered to be “metal”. For example, it is unclear if the coating merely must have a metal element within it or if it must in fact be a metal. If it must merely contain the metal element, this would create situations where carbon-based layer or ceramic layer (e.g. a layer of titanium nitride) would be a metal layer even though one of ordinary skill in the art would not have considered these to be metal layers. If it must be an actual metal layer, the inclusion of carbon as the “metal element” creates ambiguity as to the metes and bounds since carbon on its own would be considered to meet the metal element requirement. 
The Office is unable to determine the metes and bounds of this claim. The Applicant is encouraged to amend the claims to more clearly define the metal coating and the metal element to clarify the nature of these limitations. If Applicant intends any coating that contains a metal element or carbon, Applicant is encouraged to not refer to this layer as being a metal coating. If Applicant intends the metal coating to mean that the coating is metal, Applicant is encouraged to more clearly define the required elements being present and to set forth more clearly how carbon can be the metal element that is present while still resulting in a metal coating. Applicant is highly encouraged to not refer to carbon as a metal element since this creates confusion.



Claims 14-30 depend from claim 13 and incorporate the limitations therein. These dependent claims are rejected for the reasons set forth above in regards to claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784